Case 1:20-cv-01588-JPC-SLC Docu

UN ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ment 39 Filed 02/23/21 Page 1 of 3

Case No.: 20 CV 01588(LGS)(SLC)

SUPPLEMENTAL AFFIDAVIT IN
RESPONSE TO ORDER, AND MOTION
FOR LEAVE TO SERVE THE DEFENDANT
CHARLES GRAY AT THE RECENTLY
REVEALED ADDRESS WITHIN NEW YORK
STATE

 

 

Re 1zer Bell
Plaintiff,
-against-
Charles Gray,
Defendant.
STATE OF NEW YORK )

COUNTY OF NEW \'ORK ) SS.:

Renzer Bell, riakes the following affirmation u

|, Renzer Bell, am Plaintiff in the above titled

nder the penalties of perjury:

action, and respectfully move this Court to issue for

an Order, pursuant to Local Civil Rule 6.4, and Federal Rules of Civil Procedure 4, and 6, adjourning, or

enlarging the Plaintiff's time to serve defendant Ch
ott er and further relief as the Court deems just, an

The reasons w/hy | arn entitled to the relief | se

1)

nol been served by the United States Marshall Serv

2) That the Plair tiff executed a search using Goo

3) That the Plain:iff found a civil action in Califor
delendant.
4) That the Plaintiff contacted the law firm ot

message several dys ago.

5) The Plaintiff s informed and believes, and ba

L
E

.

 

arles Gray a/k/a Charles Eric Gray, and granting such
1 equitable.

ek are the following:

The Plaintiff is informed and believes, and based thereon avers that the defendant Charles Gray has

ice.

sle for the defendant Charles Gray several days ago.

nia in which the defendant Charles Gray is a named

Robert B. Mobasseri, PC via telephone, and left a

sed thereon avers that David Alan Cooper, Esq., adverse
Case 1:20-cv-01588-JPC-SLC Docu

cotnsel for the Plairitiff in the California civil action, tel
20:1.
6) The Plaintiff is informed and believes, and

adinitted to the Cali ornia State Bar under bar # 190203

7) The Plaintiff is informed and believes, and

located at 515 South Figueroa Street, Suite 1200, Lc

8) The Plaintiff is informed and believes, and
uti izes (213)282-2000, and (213) 282-3000 respectively
9) The Plaintiff is informed and believes, and
telephoned the Plair tiff utilizing mobile telephone numb
10) The Plaintiff is informed and believes, and
provided Yonkers KI/\ as the work place for defendant Ch
11) The Plaintiff is informed and believes, a
provided Yonkers KIA, 1850 Central Park Avenue, Yonk
Cherles Gray a/k/a Charles Eric Gray was served wit
Cal fornia State civil action.
12) The Plaiatiff is informed and believes,
California State civil is styled John O. O’ Boyle, Ill v
case no. 19STCV29675.
13) That the Plaintiff respectfully seeks
delendant Charles Gray a/k/a Charles Eric Gray at
David Alan Cooper Esq.

WIHIEREFORE, the Filaintiff respectfully seeks leave ¢

6.4, and Federal Rules of Civil Procedure 4, and 6,

ment 39 Filed 02/23/21 Page 2 of 3

ephoned the Plaintiff in the instant action on February 22,

based thereon avers that David Alan Cooper, Esq. is

based thereon avers that Robert B. Mobasseri, PC is

»s Angeles, California 90071.

based thereon avers that Robert B. Mobasseri, PC

as telephone, and facsimile numbers.

based thereon avers that David Alan Cooper, Esq

er (818)416-9867.

based thereon avers that David Alan Cooper, Esq.

arles Gray a/k/a Charles Eric Gray.

nd based thereon avers that David Alan Cooper, Esq.
ers, New York 10710 as the address at which defendant

h the Summons, and Complaint in the aforementioned

and based thereon avers that the aforementioned

. Motocars West, LLC d/b/a The Auto Gallery, et al.,

eave of the Court for the opportunity to serve the

Yonkers KIA pursuant to the information provided by

»f this Court for an Order, pursuant to Local Civil Rule

adjourning, or enlarging the Plaintiff's time to serve

 
Case 1:20-cv-01588-JPC-SLC Document 39 Filed 02/23/21 Page 3 of 3

de‘endant Charles Gray a/k/a Charles Eric Gray, and granting such other and further relief as the Court
8

dems just and proper.

| declare under pe ialty of perjury that the foregoing statements are true and correct.

Affirmed on the 2: rd day of February, 2021 ? 1) eg
| er ji WYER
f

Retzér Bell

 
